Citation Nr: 0814169	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-38 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for benign essential 
tremors.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for Gulf War syndrome.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
March 1991.  She also had a period of active duty for 
training from November 1988 to March 1989 and periods of 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In a November 2005 substantive appeal, the veteran's 
representative indicated that the veteran wished to withdraw 
her appeal of a claim of entitlement to nonservice-connected 
pension benefits, including a claim for an earlier effective 
date for pension.  Therefore, the Board finds that the appeal 
of that claim has been withdrawn.  See 38 C.F.R. § 20.204 
(2007).

In April 2006, after the case had been certified to the 
Board, the veteran's representative presented a motion for an 
extension of time to submit additional evidence.  The motion 
was granted and additional evidence was submitted in a timely 
manner later in April 2006.  The evidence consisted of VA 
treatment records, dated from June 2005 to January 2006.  
Additionally, the veteran waived review of the evidence by 
the RO.  Thus, the Board will consider such evidence in the 
adjudication of this appeal.  See 38 C.F.R. § 20.1304 (2007).

In November 2006, the Board received additional VA treatment 
records from the veteran's representative.  This submission 
of evidence was not timely and the veteran did not 
demonstrate on motion that there was good cause for the 
delay.  Consequently, the evidence received by the Board in 
November 2006 is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. 
§ 20.1304.

(The decision below addresses the veteran's claims of service 
connection for bipolar disorder, benign essential tremors, a 
skin rash, and Gulf War syndrome.  The claim of service 
connection for PTSD is addressed in the remand that follows 
the Board's decision.)


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran does not have a bipolar disorder that is 
attributable to her active military service.

3.  The veteran does not have benign essential tremors that 
are attributable to her active military service.

4.  The veteran does not have a skin rash that is 
attributable to her active military service.

5.  Gulf War Syndrome is not a disability within the meaning 
of pertinent laws and regulations for which compensation may 
be awarded.


CONCLUSIONS OF LAW

1.  The veteran does not have a bipolar disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2007).

2.  The veteran does not have benign essential tremors that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2007).

3.  The veteran does not have a skin rash that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2007).

4.  Gulf War syndrome is not a disability for which service 
connection can be granted.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for bipolar disorder, benign essential tremors, a 
skin rash, and Gulf War syndrome has been accomplished.  
Through a March 2003 notice letter, the RO notified the 
veteran and her representative of the information and 
evidence needed to substantiate those claims.  While the 
notice did not refer to the criteria for assigning disability 
ratings or effective dates, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), neither of these questions is now 
before the Board.  Consequently, a remand of these service 
connection issues for further notification is not necessary.

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her claimed 
disabilities.  The veteran was also told to send in any 
medical evidence that she had since her service in the Gulf 
War area.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that she 
may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims pertaining to bipolar disorder, tremors, a skin rash 
and Gulf War syndrome.  Treatment records from the VA Medical 
Center (VAMCs) in Kansas City and Leavenworth, Missouri, have 
been obtained and associated with the claims file.  Although 
records from the veteran's most recent period of service in 
the Reserves were obtained, her other service medical records 
were not obtained.  The RO made several attempts to ascertain 
the whereabouts of the additional service medical records, 
but the attempts were not successful.  The veteran was 
notified of the unavailability of the additional service 
medical records and her representative stated that the 
veteran did not possess them.  Because the record custodians, 
such as the National Personnel Records Center (NPRC), have 
indicated that the additional service medical records are 
unavailable, further attempts to obtain the records would be 
futile.  The RO also assisted the veteran by providing VA 
examinations in connection with her claims, the reports of 
which are of record.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection 
may also be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.317 (2007).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran's personnel records document that she served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  From January 13, 1991, to March 10, 1991, the 
veteran served in Southwest Asia.  She was awarded the 
Southwest Asia Service Medal.  Thus, in general, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 apply 
to the veteran.

A. Bipolar Disorder

A review of the VA treatment records reveals that the veteran 
carries a diagnosis of bipolar disorder.  The veteran has 
been hospitalized at the Kansas City and Leavenworth VAMCs on 
several occasions since February 2001 for treatment for 
bipolar disorder and alcohol dependence.  A history of 
bipolar disorder since 1998 was noted.  In August 2003, the 
veteran underwent VA examination in connection with the 
claim.  Diagnoses of mixed bipolar disorder and alcohol 
dependence were provided.  The VA examiner did not suggest 
that the veteran's bipolar disorder was attributable to her 
active military service.  No other medical practitioner has 
related the veteran's bipolar disorder to her active military 
service.

The Board notes that it has a heightened obligation to 
explain its findings and conclusions when service medical 
records are lost.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Additionally, the veteran is competent to report 
factual matters of which she had first hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
in the veteran's case, she has not identified any event, 
injury, or disease related to her bipolar disorder that 
occurred during her active military service.  During the VA 
examination, the veteran reported that she received no mental 
health treatment in the military.  Thus, although there are 
no service medical records from her period of active duty or 
active duty for training to review, the veteran has not 
provided any lay statements that would aid in establishing a 
link between her bipolar disorder and her active military 
service.  Moreover, the records from her most recent period 
of service in the Reserves, dated in January 2001, made no 
mention of a history of bipolar disorder in the military and 
the veteran's psychiatric examination was normal at that 
time.

For this claim, current bipolar disorder is shown.  However, 
the post-service medical records document a history of 
bipolar disorder to only 1998.  None of the medical treatment 
providers has related the veteran's bipolar disorder to her 
active military service.  Without competent medical evidence 
attributing the current disability to an established in-
service event, injury, or disease, service connection may not 
be awarded.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Consequently, service connection for bipolar disorder is not 
warranted.

The provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not for application for this claim.  The veteran's 
claimed disability is attributable to a known clinical 
diagnosis in bipolar disorder.  Thus, the undiagnosed illness 
provisions do not apply.

B. Benign Essential Tremors

In October 2001, the veteran was hospitalized on two 
occasions at the Kansas City VAMC for alcohol dependence.  
Ataxia and tremors were explicitly not found at those times.  
However, in November 2001, a VA psychiatrist noted that the 
veteran had a tremor of the benign essential type.  The 
psychiatrist stated that the veteran had a history that was 
suggestive of heredofamilial benign essential tremor.  He 
thought that the medications for treatment for bipolar 
disorder, as well as caffeine, may have been aggravating the 
tremors.  Thereafter, the veteran received regular treatment 
for tremors through VA and was prescribed medication to treat 
them.

In a September 2002 progress note, the veteran reported a 
history of tremors since 1995.  A neurological examination 
was normal except for resting tremor.  The physician at that 
time noted that the tremors were previously thought to be 
secondary to alcoholism.  In March 2003, a treating nurse 
diagnosed the veteran with essential tremor that was likely 
worsened by drug side effects.

In August 2003, the veteran underwent VA examination in 
connection with the claim.  She complained of tremors in the 
extremities, primarily in her hands, but sometimes in her 
legs.  During the examination, the veteran reported a history 
of tremors since 1992.  On examination, very fine tremors of 
the outstretched fingers were found.  The examiner could not 
detect tremors in the legs.  There was no evidence of sensory 
loss.  The examiner diagnosed the veteran with benign 
essential tremor.

Similar to the bipolar disorder claim, the veteran has not 
identified any event, injury, or disease related to her 
benign essential tremors that occurred during her active 
military service.  Although the veteran has reported varying 
dates as to the onset of the tremors, she has consistently 
stated that they began after her period of active duty.  
Additionally, the recent records from Reserve do not 
reference any problems with tremors.

The evidence of record is devoid of any suggestion that the 
veteran's tremors had their onset during, or are in any way 
related, to her active military service.  Instead, the 
competent medical evidence indicates that the tremors are 
familial in origin or are the result of alcohol use.  Without 
competent medical evidence attributing benign essential 
tremors to an established in-service event, injury, or 
disease, service connection may not be awarded.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Consequently, service 
connection for benign essential tremors is not warranted.

Because the veteran's claimed symptoms are attributable to 
benign essential tremors, a known clinical diagnosis, service 
connection is not warranted under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

C. Skin Rash

The veteran filed a claim of service connection for a skin 
rash.  In August 2003, the veteran underwent VA examination 
in connection with the claim.  The veteran reported that she 
had a history of a skin rash, primarily on the forearms, 
since 1995.  She stated that red areas or raised bumps come 
and go.  The area also becomes itchy, but she had not sought 
medical treatment for the skin rash.  The examiner stated 
that a skin rash could not be diagnosed because there was no 
skin rash on examination.

VA treatment records are negative for treatment for 
complaints of or treatment for a skin rash, although some 
skin conditions were documented.  In November 2001 and July 
2002, the veteran did have skin biopsies performed on the 
back and the abdomen.  The specimens revealed a compound 
nevus with congenital features and a compound melanocytic 
nevus.  Neither nevus was related to the veteran's active 
military service.  In August 2005 and November 2005, it was 
noted that the veteran had macules on her forehead, but no 
further information was provided.

For this claim, current disability has not been shown.  
Although the veteran stated that she had a skin rash on her 
forearm, such a condition was not corroborated by the medical 
records or by any other supportive lay statements.  
Additionally, the veteran has not related the alleged skin 
rash directly to her active military service.  She stated 
that it began in 1995 and provided no statements that would 
support the establishment of a related in-service event, 
injury, or disease.  Moreover, the recent service records 
from the Reserves did not make reference to a history of a 
skin rash.  In fact, in an associated January 2001 
examination report, the skin examination was marked as 
normal.

In the absence of sufficient evidence of a current disability 
that is attributable to active military service, entitlement 
to service connection is not warranted.  Because none of the 
three elements of the service connection claim have been met, 
service connection for a skin rash is not warranted.

The Board notes that a skin rash could be a sign or symptom 
involving the skin that may be a manifestation of an 
undiagnosed illness.  See 38 C.F.R. § 3.317(b).  However, 
there must be objective indications of the sign or symptom.  
A skin rash is a symptom that would be perceptible to an 
examining physician and would be capable of independent 
verification.  Here, the symptom was not perceived on VA 
examination or in the treatment records.  Additionally, no 
supporting lay statements were submitted that would 
independently verify the symptom.  Therefore, service 
connection for a skin rash resulting from an undiagnosed 
illness is not warranted.

D. Gulf War Syndrome

The veteran filed a claim of service connection for Gulf War 
syndrome and the RO adjudicated that specific issue.  The 
Board finds that this claim must be denied because Gulf War 
syndrome cannot properly be considered a "disability" for 
purposes of VA benefits.  See, e.g., 60 Fed. Reg. 6660, 61 
(Feb. 3, 1995) ("Persian Gulf Syndrome" is not a disease 
entity currently recognized by VA or commonly accepted within 
the medical community).

To the extent the veteran raises the theory of entitlement to 
service connection under the provisions pertaining to 
undiagnosed illnesses (38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317), the Board has addressed that theory for each of the 
specific claims of service connection adjudicated above.  The 
provisions allow for entitlement to service connection for 
manifestations of undiagnosed illnesses, but not for a 
generalized syndrome without any specifically claimed 
symptoms.  For this particular claim, the veteran has not 
identified any symptoms.

Therefore, to the extent that the veteran is separately 
seeking service connection for "Gulf War Syndrome," this 
claim must be denied as a matter of law, as it does not 
reference a particular disability per se.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim 
based on a lack of legal merit).  Therefore, her claim of 
service connection for Gulf War Syndrome must be denied as a 
matter of law.

E. Conclusion

For all the foregoing reasons, the Board finds that the 
claims of service connection for bipolar disorder, benign 
essential tremors, a skin rash, and Gulf War syndrome must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for bipolar disorder is denied.

Service connection for benign essential tremors is denied.

Service connection for a skin rash is denied.

Service connection for Gulf War syndrome is denied.


REMAND

The Board finds that further development is necessary for the 
claim of service connection for PTSD.

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

The veteran was asked to describe the specific traumatic 
incidents that she believed resulted in PTSD.  She did not 
submit any statements identifying her claimed stressors.  
Nevertheless, in a June 2004 VA treatment record, the veteran 
reported that she saw combat in Desert Storm and carried dead 
bodies at that time.  She stated that she occasionally had 
nightmares about that experience.  The veteran reiterated the 
experience in August 2004 when she reported that she saw 
active combat in Desert Storm and she had to transport dead 
bodies.

The veteran's limited personnel records document her military 
occupational specialty as medical supply specialist.  No 
additional official information that would aid in 
corroborating the stressor is currently associated with the 
claims file.  Thus, the veteran should be sent another VCAA 
letter with a request to have her identify and detail any 
claimed in-service stressor.  She should be asked to provide 
evidence that corroborates the occurrence of the claimed 
stressor(s).

On remand, efforts should be taken to attempt to verify the 
veteran's stressor pertaining to morgue duty/casualty 
transport during active duty during the Persian Gulf War.  
Her claims of being involved in combat should also be 
verified.  The appropriate agencies, such as the United 
States Army and Joint Services Records Research Center 
(JSRRC), should be contacted to aid in the verification 
process.

The veteran should also be scheduled to undergo VA 
examination for the purposes of determining whether any in-
service stressor is sufficient to support a diagnosis of 
PTSD.

It appears that the veteran continues to receive regular 
treatment at VA facilities.  Updated treatment records 
relevant to the veteran's PTSD claim should be obtained in 
light of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for PTSD.  In the 
letter, request that the veteran provide 
any more information that comes to mind 
regarding details surrounding the 
stressor(s) that she alleges she was 
exposed to in service.  Ask her to 
provide, to the best of her ability, any 
additional information, including 
detailed descriptions of stressful 
events, identifying and describing 
specific events, including all dates, 
places, and identifying information 
concerning her unit and the location of 
her unit when any stressful event 
occurred.  Invite her to submit 
statements from former service comrades 
or others that establish the occurrence 
of her claimed in-service stressful 
experiences.

2.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting JSRRC or other appropriate 
agencies.  A record search should 
encompass the time period from January 
13, 1991, to March 10, 1991.  The search 
should at least attempt to verify the 
veteran's claimed stressful experience of 
morgue duty/casualty transport, as well 
as her claimed participation in combat.  
Any additional action necessary for 
independent verification of the 
particular alleged stressor(s), to 
include follow-up action requested by the 
contacted agency, should be accomplished.  
If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.

3.  Obtain updated VA treatment records 
relevant to the PTSD claim and associate 
the records with the claims folder.

4.  Schedule the veteran for a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.

The examiner should review the test 
results, examine the veteran, and provide 
an opinion as to whether the veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect her claim.  See 
38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for PTSD.  If the benefit 
sought is not granted, furnish the 
veteran and her representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


